DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (U.S. 2019/0367203).  Okuyama et al. teaches a finish portion (10; figure 3) of a preform 1 for rotatably engaging with a tamper evidence closure to seal contents within an interior of a container formed from the preform (paragraph [0005]), the finish portion 10 comprising a cylindrical body that includes an opening (at upper end of 10, at 10b) to an interior and extends to and includes a tamper evidence ledge 13, the cylindrical body including a stepped interior having, sequentially, a first surface with a first diameter (interior surface of 10a; figure 3), and a second surface with a second diameter (the portion of inner surface opposite 11; figure 3) less than the first diameter, and a third surface with a third diameter (inner surface at reference letter S in figure 3) equal to or less than the second diameter, one or more threads 12 configured to fasten the tamper evidence closure to the container, a valley disposed between the one or more threads (valley shown between threads 12 in figure 3), and a handling valley 11 disposed between the one or more threads and the tamper evidence ledge 13.  Wherein the valley disposed between the one or more threads has an outer diameter that is greater than an outer diameter of the handling valley (the outer diameter at 11b of the handling valley is less than the valley between the threads), and wherein the tamper evidence ledge 13 presents a smoothly contoured edge (shown in figure 5 between lead lines 11d and 13).

Regarding claim 15, an outer diameter of the handling valley 11 is opposite the second surface of the stepped interior (the portion of inner surface opposite 11; figure 3).

Regarding claim 16, an outer diameter of the valley (between threads 12) is opposite the first surface of the stepped interior (interior surface of 10a; figure 3).

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Okuyama does not teach the smoothly contoured edge.  It is the examiner’s position that Okuyama teaches this limitation to the degree set forth in the claim.  Okuyama teaches a smooth contour at the upper surface of 13.  The ledge 13 has a smooth upper surface (the sloping upper surface of 13).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736